TRAYNOR, C. J.—Dissenting.
The petitioner, the Norwalk Call, and the contesting newspaper, the Norwalk Herald American, are both newspapers of general circulation for the County of Los Angeles published in the City of Norwalk.. Neither is “printed” in that city, however, since more than 50 per cent of the mechanical work of typesetting of each is done elsewhere. (Gov. Code, §§ 6003, 6004.) Failure to meet this printing requirement prevents their being newspapers of general circulation for the City of Norwalk. Only such newspapers have the significant advantage of being qualified to publish official notices for the City of Norwalk (Gov. Code, §§ 6040, 6041), unless there are no such newspapers, in which case publications may be made in newspapers of general circulation in the nearest jurisdiction. (Gov. Code, § 6042.)
Petitioner seeks a decree declaring it to be a newspaper of general circulation for the city, contending that the Legislature exempted it from the printing requirement when it amended section 6006 of the Government Code in 1961. The effect of this amendment, petitioner contends, is to exempt newspapers that qualified as newspapers of general circulation in 1923 from the printing requirement, although newspapers not then established, like the Norwalk Herald American, still must meet the requirement. It is my opinion that if the legislation is construed to grant this privilege to petitioner, it would deny the Norwalk Herald American equal protection of the laws in violation of the Fourteenth Amendment to the United States Constitution. (See also Cal. Const., art. I, *191§§ 11, 21.) I believe, however, that it can be reasonably construed as not granting petitioner this privilege.
When section 6006 was amended in 1961, neither the petitioner nor the contestant was a newspaper of general circulation for the City of Norwalk. It is true that the Norwalk Call was a newspaper of general circulation for Norwalk before the printing requirement was added in 1923. (Pol. Code, § 4463, now Gov. Code, §§ 6003, 6004.) It continued as such a newspaper after 1923 because of the enactment in that year of a “grandfather clause,” exempting newspapers already established from the requirement. (Pol. Code, § 4465, now Gov. Code, § 6006.) In 1951, however, the Legislature added a proviso to the grandfather clause1 and also required a judicial decree to establish that a newspaper is one of general circulation. (Gov. Code, §§ 6006, 6027.) Petitioner obtained such a decree in 1958, but the judgment was vacated in 1959 on the ground that petitioner did not meet the requirements of a newspaper of general circulation. (In re Norwalk Call, 183 Cal.App.2d 597 [6 Cal.Rptr. 864].) Therefore, for several years before the 1961 legislation, the Norwalk Call had ceased to be a newspaper of general circulation for the City of Nor-walk.
Petitioner contends that the “repeal [of the 1951 proviso] placed the section back to its original interpretation” (In re Anaheim Daily Gazette, 214 Cal.App.2d 438, 441 [29 Cal.Rptr. 520]) and therefore restored its status as a newspaper of general circulation for the City of Norwalk, which it had lost when the proviso was in effect. When the Norwalk Call lost its status as a newspaper of general circulation for the City of Norwalk, however, its position became identical with that of the Norwalk Herald American. At that time both were newspapers whose printing establishments were outside the city, and both would have had to alter this arrangement to qualify for the advantages of a newspaper of general circulation for the city. If the 1961 amendment operated to confer the privilege of exemption on pre-1923 newspapers only, it discriminated not between new and old businesses, as it did in 1923, but between two already established businesses.
Application of the 1961 amendment to distinguish petitioner and contestant cannot be justified on the rationale of the grandfather clause. Although such clauses create an un*192desirable lack of uniformity by favoring existing businesses over new ventures, they are upheld to protect existing businesses from the burdens sometimes involved in conforming to new regulations. (Harris v. Alcoholic Beverage etc. Appeals Board, 61 Cal.2d 305, 309-310 [38 Cal.Rptr. 409, 392 P.2d 1]; Hunter v. Justice’s Court, 36 Cal.2d 315, 321 [223 P.2d 465] ; People v. Western Fruit Growers, Inc., 22 Cal.2d 494, 508 [140 P.2d 13]; Motor Transit Co. v. Railroad Commission, 189 Cal. 573, 585 [209 P. 586].) These clauses imply that “through the process of natural attrition, those qualified for the exemption would gradually diminish in numbers until no more existed.” (Harris v. Alcoholic Beverage etc. Appeals Board, supra, 61 Cal.2d 305, 310.) Thus, we upheld the original grandfather clause passed in 1923 since it was not “unreasonable to exact certain requirements of a newspaper to be established in the future which are not required of those long established. ...” (In re Byers, 219 Cal. 446, 450 [27 P.2d 641].) The Legislature decided that the alteration of an established newspaper’s printing arrangements would be a greater burden than the initiation of printing in the manner prescribed. In this case, however, both petitioner and contestant are established businesses. Bach would have similar difficulties in altering its printing arrangements to qualify for the advantages of a newspaper of general circulation. Application of the 1961 amendment to petitioner would not preserve a distinction between established and new newspapers but would create an inequity by favoring one established newspaper over another.
A classification that bears no reasonable relation to a proper legislative objective is invalid. (Blumenthal v. Board of Medical Examiners, 57 Cal.2d 228, 233 [18 Cal.Rptr. 501, 368 P.2d 101] ; Werner v. Southern Cal. etc. Newspapers, 35 Cal.2d 121, 131 [216 P.2d 825, 13 A.L.R.2d 252], appeal dismissed, 340 U.S. 910 [71 S.Ct. 290, 95 L.Ed. 657].) Once the reason for conferring a special privilege ends, the privilege must end. Thus, in Harris v. Alcoholic Beverage etc. Appeals Board, supra, 61 Cal.2d 305, this court refused to extend the privilege of a grandfather exception to a transferee of the original business. The court reasoned that the justification of protecting existing establishments was no longer applicable. In this case, the 1961 selection of 1923 as the crucial year for conferring the exemption bears no relation to the burden involved in conforming to the printing requirement. This court has often condemned the selection of an arbitrary date as the cut-off point in the conferring of special privileges. (Account*193ing Corp. of America v. State Board of Accountancy, 34 Cal.2d 186, 190 [208 P.2d 984]; Van Harlingen v. Doyle, 134 Cal. 53, 56-57 [66 P. 44, 54 L.R.A. 771].) Just as the original 1923 grandfather clause would have been invalid had it exempted businesses established in 1895, an exemption in 1961 of businesses established in 1923 must likewise be condemned.
We should construe section 6006 to avoid unconstitutional ity if it can reasonably be so construed. (Lynch v. Overholser, 369 U.S. 705, 710-711 [82 S.Ct. 1063, 8 L.Ed.2d 211]; Geiger v. Board of Supervisors, 48 Cal.2d 832, 839 [313 P.2d 545].) The section reads: “Nothing in this chapter alters the standing of any newspaper which, prior to the passage of Chapter 258 of the Statutes of 1923, was an established newspaper of general circulation, irrespective of whether it was printed in the place where it was published for a period of one year as required.’’ (Italics added.) The Norwalk Call, however, was not a newspaper of general circulation for the City of Norwalk when the 1961 amendment was adopted. Application of the printing requirement to the petitioner will not alter its standing as of the effective date of the 1961 amendment. To invoke that amendment to make it a newspaper of general circulation for the City of Norwalk now would alter its standing: its standing would be altered from that of a newspaper that was not a newspaper of general circulation for the City of Norwalk to one that was. The purpose of a grandfather clause is to preserve the current status of a newspaper, not to restore a former status. Such an interpretation is reasonable and avoids unconstitutional implications. Language in In re Anaheim Daily Gazette, supra, 214 Cal.App.2d 438, 444, that would extend to cases like the present one in which the pre-1923 standing has been lost should be disapproved.
In my opinion section 6006 not only does not but cannot constitutionally exempt the Norwalk Call from the printing requirement. I would therefore reverse the judgment.
Peters, J., and Tobriner, J., concurred.
Appellant’s petition for a rehearing was denied January 20, 1965. Traynor, C. J., Peters, J., and Tobriner, J., were of the opinion that the petition should be granted.

“ [P]rovided, however, that this section shall apply only in the event that said newspaper has altered neither the county, nor the town, nor the city of its publication or printing, or both, since the effective date of this act.” (Gov. Code, § 6006.)